Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 95-97, 99-102, 104, 106-107, 110, 113, 115-116, and 118 are pending.
	Claim 98 is canceled by Examiner’s amendment.
	Claims 95-97, 99-102, 104, 106-107, 110, 113, 115-116, and 118 are allowed. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary Gershik on 05/12/2021.
The application has been amended as follows: 
Cancel claim 98.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims all require reduced activity of CtFAD2-1, CtFAD2-2, and CtFATB-3 and a seed oleic acid content of 90-95%. There is no teaching or suggestion in the art that reduction in activity of these three genes would lead to the claimed oleic acid trait. Further, little was known in the prior art about FAD2 and FATB genes in safflower and safflower has sense been shown to have many members of the of the FAD2 family. Together these facts indicate that a person of ordinary skill in the art would not have had a reasonable expectation of success in arriving at the invention as claimed. As such, claims 95-97, 99-102, 104, 106-107, 110, 113, 115-116, and 118 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960. The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Amjad Abraham can be reached on (571)-270-7058. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663